                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

JEFFREY S. MEADOWS                                     )
                                                       )
               Plaintiff,                              )
                                                       )
                                                       )
v.                                                     )
                                                       )
NORTHROP GRUMMAN INNOVATION                            )
SYSTEMS, INC.,                                         )
                                                       )       Civil Action No. 7:19-cv-00394
BAE SYSTEMS, INC.,                                     )
                                                       )
                                                       )
and                                                    )
                                                       )
BAE SYSTEMS ORDNANCE                                   )
SYSTEMS, INC.,                                         )
                                                       )
                                                       )
               Defendants.

               MEMORANDUM IN SUPPORT OF MOTION TO REMAND

       COMES NOW the Plaintiff, Jeffrey S. Meadows (“Meadows”), by counsel, and files this

Memorandum in Support of Motion to Remand. Defendants BAE Systems, Inc. and BAE Systems

Ordnance Systems, Inc. (collectively, “BAE”) have removed this action from the Montgomery

County Circuit Court to this Court. (See Notice of Removal, ECF No. 1). Defendant Northrop

Grumman Innovation Systems, Inc. (“NGIS”) has consented to the removal. (Id. at ¶ 16). For the

reasons that follow, there is no basis for this Court to exercise jurisdiction over this action, which

on its face brings claims under Virginia common and statutory law. Therefore, pursuant to 28

U.S.C. § 1447(c), this action must be remanded back to the Montgomery County Circuit Court.

                            FACTS AND PROCEDURAL HISTORY

       This is an action for defamation, defamation per se, wrongful discharge, common law

conspiracy, and business conspiracy under Virginia Code § 18.2-500, related to Meadows’




Case 7:19-cv-00394-MFU Document 20 Filed 07/26/19 Page 1 of 24 Pageid#: 1014
employment history with Defendants and Defendants’ improper actions following their

near-simultaneous discharge of Meadows’ respective employment with BAE and Orbital ATK,

Inc. (“Orbital ATK”), Defendant NGIS’s predecessor in interest. The facts of this case are fully

alleged in Meadows’ Amended Complaint1 and summarized herein.

       In 2007, Meadows began working for Orbital ATK. (See Amended Complaint ¶ 10). As an

Orbital ATK employee, Meadows worked on, among other things, proposals related to the

operation, management, and modernization of facilities, and in various locations, including

Virginia, Australia, and Utah. (Id. at ¶¶ 11–13). Orbital ATK also allowed Meadows to work

remotely from his home in Montgomery County, Virginia, in exchange for remaining at Orbital

ATK when Meadows had desired to accept a job with BAE. (Id. at ¶¶ 17–20). Later, however,

Meadows decided to take a job with BAE, and informed both BAE and Orbital ATK of his

impending dual employment. (Id. at ¶¶ 24–26). As a BAE employee, Meadows either worked on

site at the Radford Army Ammunition Plant (“Arsenal”) or remotely from his home in

Montgomery County, Virginia. (Id. at ¶ 28).

       Independent of Meadows’ disclosures to BAE and Orbital ATK, BAE knew that Meadows

also worked for Orbital ATK because, on more than one occasion, Meadows’ supervisors at BAE

asked Meadows to provide confidential, proprietary Orbital ATK information for BAE’s own

benefit. (See id. at ¶¶ 39–52). For example, in 2016, Meadows’ supervisor at BAE, Michael Bate,

asked Meadows to provide an Orbital ATK acid facility modernization proposal, which Meadows

refused to do but which clearly indicates that BAE knew that Meadows was contemporaneously

employed by Orbital ATK. (Id. at ¶¶ 41-42).




       1
           The Amended Complaint is attached to Defendants’ Notice of Removal. (See ECF No. 1,
Ex. A.).
                                               2

Case 7:19-cv-00394-MFU Document 20 Filed 07/26/19 Page 2 of 24 Pageid#: 1015
       Despite this prior knowledge, BAE discharged Meadows on June 23, 2017, by a letter that

Meadows received at his home in Montgomery County, Virginia, ostensibly for Meadows’

purported violation of BAE’s conflict of interest disclosure policy; the other ostensible reason was

Meadows’ purported violation of BAE’s timekeeping policy. (Id. at ¶ 56; Ex. B). This discharge

was preceded by Meadows’ being escorted out of the Arsenal, without explanation, on May 1,

2017, and BAE temporarily suspending Meadows. (Id. at ¶¶ 53–54).

       BAE’s discharge of Meadows was precipitated by Orbital ATK reporting to BAE that

Meadows had accepted a new, full-time position with Consolidated Nuclear Security, LLC

(“CNS”), a company affiliated with Orbital ATK. (Id. at ¶¶ 63–65). In fact, although Meadows

was considering that position, he ultimately did not accept it, motivating Orbital ATK to retaliate

against Meadows by informing BAE that he had. (Id.). In this way, Orbital ATK conspired with

BAE to have Meadows wrongfully discharged. BAE, however, had additional, independent

motives to discharge Meadows, particularly Meadows’ failure to provide BAE with confidential,

proprietary Orbital ATK documents. (See id. at ¶¶ 39–52, 160, 164).

       Defendants’ improper actions did not end with Meadows’ discharge, however. On July 25,

2017, BAE notified the Office of Inspector General of the Department of Defense (“DOD”) on its

own initiative, alleging that Meadows was employed by Orbital ATK while working for BAE

without BAE’s knowledge or permission, and that Meadows had mischarged his time related to

“non-work activities” while employed by BAE. (Id. at ¶ 71). Contrary to BAE’s characterization,2

this was not a mandatory disclosure because the allegations were false and a mere pretense for

BAE’s discharge of Meadows as retaliation for his failure to provide BAE with confidential,

proprietary Orbital ATK documents. Indeed, BAE’s communications to the DOD and Department



       2
           (See, e.g., Notice of Removal, ECF No. 1, at ¶ 9).
                                                  3

Case 7:19-cv-00394-MFU Document 20 Filed 07/26/19 Page 3 of 24 Pageid#: 1016
of Navy (“DON”) included several misrepresentations. (See id. at ¶¶ 78–83; Ex. E). Ultimately,

the DON determined that the evidence did not support BAE’s allegations. (Id. at ¶ 87; Ex. G).

        Based on these facts, and those alleged in the Amended Complaint, Meadows filed his

Complaint in the Montgomery County Circuit Court for defamation, defamation per se, wrongful

discharge, common law conspiracy, and business conspiracy under Virginia Code § 18.2-500, all

claims arising under Virginia law, on May 11, 2018. Prior to serving Defendants, Meadows

amended his Complaint and filed his Amended Complaint in the Montgomery County Circuit

Court on April 24, 2019. Subsequently, BAE filed, and NGIS consented to, a Notice of Removal,3

thereby removing this case from the Montgomery County Circuit Court to this Court.




        3
           Attached to Defendants’ Notice of Removal as Exhibit B is the Declaration of Matt
Linkous. (See ECF No.1-2). Such declarations are permitted pursuant to 28 U.S.C. § 1746.
However, that statute provides that such declarations must be dated. See id. (“ . . . [S]uch matter
may . . . be supported . . by the unsworn declaration . . . in writing of such person which is
subscribed by him, as true under penalty of perjury, and dated, in substantially the following
form: . . . “I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true
and correct. Executed on (date). (Signature).”). The Declaration of Matt Linkous, however, does
not contain the “Executed on: (date)” language required by 28 U.S.C. § 1746. Accordingly, this
Court should not consider the Declaration of Matt Linkous in ruling upon Meadows’ Motion to
Remand, Defendants’ respective Motions to Dismiss (ECF Nos. 3 and 5), or any other matter. See,
e.g., Rivera v. Allstate Ins. Co., 140 F. Supp. 3d 722, 729 (N.D. Ill. 2015) (“The consequence of
the Rivera and Scheuneman declarations being undated. . . is that the declarations are not evidence
and thus will be disregarded on summary judgment.”); Globalaw Ltd. v. Carmon & Carmon Law
Office & Globalaw, Inc., 452 F. Supp. 2d 1, 28 n.11 (D.D.C. 2006) (noting that an undated affidavit
was “in violation of 28 U.S.C. § 1746”); Orr v. Orbis Corp., No. 1:07-CV-2653-TWT-SSC, 2010
U.S. Dist. LEXIS 86990, at *8 (N.D. Ga. July 30, 2010) (“Because the Simmons and Watson
Declarations are not dated or signed, the court will not consider them in addressing Defendants’
motion or Plaintiff’s response . . . .”).


                                                   4

Case 7:19-cv-00394-MFU Document 20 Filed 07/26/19 Page 4 of 24 Pageid#: 1017
                                            ARGUMENT

        Meadows’ Amended Complaint, on its face, brings claims under Virginia law, and there is

not complete diversity between the parties.4 Defendants nevertheless have removed this action on

the basis that this Court has federal question jurisdiction, premised upon the federal enclave

doctrine, under which certain land ceded by one of the several States to the United States becomes

subject to federal jurisdiction. Defendants contend that the Arsenal in Radford, Virginia, is a

federal enclave, and that because Meadows’ employment with BAE required Meadows, at times,

to work at the Arsenal, all of his claims are subject to exclusive federal jurisdiction. For the reasons

discussed below, Defendants’ argument for removal must be rejected. As an initial matter,

Defendants have not shown that the Arsenal or, more specifically, “Building 220,” where

Meadows worked while on site at the Arsenal,5 is a federal enclave. More importantly, Defendants

have not shown that Meadows’ claims arose in the Arsenal at all.

        I.      Legal Standard for Removal and Remand

        Pursuant to federal law, “any civil action brought in a State court of which the district

courts of the United States have original jurisdiction, may be removed by the defendant or the

defendants, to the district court of the United States for the district and division embracing the

place where such action is pending.” 28 U.S.C. § 1441 (emphasis added). District courts have

original jurisdiction over “all civil actions arising under the Constitution, laws, or treaties of the

United States.” 28 U.S.C. § 1331. However, if the civil action is removed and the court does not,



        4
           Meadows is a citizen of Virginia. NGIS and BAE Systems, Inc. are Virginia citizens
because their respective principal places of business are in Virginia. Thus, for good reason,
Defendants do not assert to have removed this action on diversity grounds.
         5
           Defendants essentially base their removal of this action on Meadows’ work-related
activities in “Building 220” of the Arsenal. (See Notice of Removal, ECF No. 1). Thus, the only
relevant question for the purposes of this action is whether “Building 220” of the Arsenal is located
on a federal enclave.
                                                   5

Case 7:19-cv-00394-MFU Document 20 Filed 07/26/19 Page 5 of 24 Pageid#: 1018
in fact, have subject-matter jurisdiction, the district court must remand the case to the State court

from which it was removed: “If at any time before final judgment it appears that the district court

lacks subject-matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447. Accordingly,

“questions of subject-matter jurisdiction may be raised at any point during the proceedings and

may (or, more precisely, must). be raised sua sponte by the court.” Brickwood Contractors, Inc. v.

Datanet Eng’g, Inc., 369 F.3d 385, 390 (4th Cir. 2004).

       “On a motion to remand, the burden of establishing federal subject-matter jurisdiction falls

on the party seeking removal to the federal forum, which, in this case, is the Defendants.” Vill.

Builders on the Bay, Inc. v. Cowling, 321 F. Supp. 3d 624, 627 (E.D. Va. 2018).; see also Nordan

v. Blackwater Sec. Consulting, Ltd. Liab. Co. (In re Blackwater Sec. Consulting, Ltd. Liab. Co.),

460 F.3d 576, 583 (4th Cir. 2006). (“The party seeking removal bears the burden of demonstrating

that removal jurisdiction is proper.”). Federal courts have a “duty to construe removal jurisdiction

strictly and resolve all doubts in favor of remand.” Palisades Collections LLC v. Shorts, 552 F.3d

327, 336 (4th Cir. 2008). This is in part “because of the ‘significant federalism concerns’

implicated” by removal. Dixon v. Coburg Dairy, Inc., 369 F.3d 811, 816 (4th Cir. 2004) (quoting

Mulcahey v. Columbia Organic Chems. Co., 29 F.3d 148, 151 (4th Cir. 1994)). “Therefore, if

federal jurisdiction is doubtful, a remand to state court is necessary.” Id. (internal quotation marks

and brackets omitted).

       Where, as here, removal is based on 28 U.S.C. § 1331 (federal question jurisdiction), and

not 28 U.S.C. § 1332 (diversity jurisdiction), the court must determine as a threshold question

whether the plaintiff’s claims arise under federal law. See Flying Pigs, LLC v. RRAJ Franchising,

LLC, 757 F.3d 177, 181 (4th Cir. 2014). Typically, “a case arises under federal law when federal

law creates the cause of action asserted.” Id. (quoting Gunn v. Minton, 568 U.S. 251, 257 (2013)).



                                                  6

Case 7:19-cv-00394-MFU Document 20 Filed 07/26/19 Page 6 of 24 Pageid#: 1019
In conducting this inquiry, the court must abide by the “well-pleaded complaint rule,” which

demands that the court limit to its consideration “the plaintiff’s statement of his own

claim[s] . . . unaided by anything alleged in anticipation or avoidance of defenses which it is

thought the defendant may interpose.” Id. (quoting Christianson v. Colt Indus. Operating Corp.,

486 U.S. 800, 809 (1988)).

       II.     Defendants Have Not Met Their Burden of Showing That the Arsenal is a
               Federal Enclave

               A.      The Existence of Judicial Subject-Matter Jurisdiction on Federal
                       Enclaves is a Complex Question

       Defendants’ entire basis for removing this action, which on its face brings claims under

Virginia common and statutory law, is the federal enclave doctrine. Under this doctrine, stemming

from Article I, Section 8, Clause 17 of the United States Constitution,6 a federal enclave “is created

when a state cedes jurisdiction over land within its border to the federal government and Congress

accepts that cession.” Allison v. Boeing Laser Tech. Servs., 689 F.3d 1234, 1235 (10th Cir. 2012);

accord Ealy v. Pinkerton Gov’t Servs., 514 F. App’x 299, 308 n.11 (4th Cir. 2013) (discussing the

federal enclave doctrine). “The central principle of federal enclave doctrine is that Congress has

exclusive legislative authority over these enclaves. But in the absence of applicable federal

legislation displacing state law, those state laws that existed at the time that the enclave was ceded

to the federal government remain in force.” Allison, 689 F.3d at 1237. State law enacted following

the establishment of the federal enclave, however, is generally preempted. Id.

       “[T]he existence of judicial subject-matter jurisdiction on federal enclaves is a ‘complex

question’ that factors in federal policy, the state law at the time the land was acquired, whether



       6
        “To exercise exclusive Legislation in all Cases whatsoever, . . . over all Places purchased
by the Consent of the Legislature of the State in which the Same shall be, for the Erection of Forts,
Magazines, Arsenals, dock-Yards, and other needful Buildings.” U.S. Const. Art. I, § 8, cl. 17.
                                                  7

Case 7:19-cv-00394-MFU Document 20 Filed 07/26/19 Page 7 of 24 Pageid#: 1020
that state law has been altered by federal legislation, and whether the federal government has

‘exclusive, concurrent or proprietorial jurisdiction.’” Hall v. Coca-Cola Co., No. 2:18cv244, 2018

U.S. Dist. LEXIS 175384, at *6 (E.D. Va. Oct. 10, 2018) (quoting Celli v. Shoell, 40 F.3d 324,

328 (10th Cir. 1994)). With respect to the latter factor, the district court in United States v. Sadekni

concisely summarized these types of jurisdiction:

       “Exclusive jurisdiction” is the same as “exclusive legislation,” at least as that term
       is used in the federal Enclave Clause, and is present in situations in which the
       United States has received, by whatever method, all of the authority of a state, with
       no reservation made to the state except perhaps the right to serve process resulting
       from activities which occurred off the land. “Concurrent legislative jurisdiction”
       applies where, in granting the federal government authority that would otherwise
       amount to exclusive legislative jurisdiction over a certain area, the state reserves to
       itself the right to exercise, concurrently with the government, all of the same
       authority. With “proprietorial jurisdiction,” the federal government has acquired
       some right of title to property in a state but has not obtained any measure of the
       state’s authority over the same.

No. 3:16-CR-30164-MAM, 2017 U.S. Dist. LEXIS 28733, at *12–14 (D.S.D. Mar. 1, 2017) (citing

Study of Jurisdiction over Federal Areas within the States, Part II, at 11 [June 1957], available at

http://www.supremelaw.org/rsrc/fedjur/fedjur2.html). “The terms of the cession . . . determine the

extent of the Federal jurisdiction.” United States v. Unzeuta, 281 U.S. 138, 142 (1930).

       By statute, the jurisdiction of lands ceded by the Commonwealth of Virginia to the United

States is presumptively concurrent, a form of jurisdiction that typically does not implicate the

federal enclave doctrine. Cf. Pratt v. Kelly, 585 F.2d 692, 697 (4th Cir. 1978). (affirming that the

district court lacked subject-matter jurisdiction over a claim arising under land subject to the




                                                   8

Case 7:19-cv-00394-MFU Document 20 Filed 07/26/19 Page 8 of 24 Pageid#: 1021
United States’ concurrent jurisdiction).7 Pursuant to Virginia Code § 1-400, the Commonwealth

gives “conditional consent . . . to the acquisition by the United States . . . of any lands in the

Commonwealth . . . required for customhouses, post offices, arsenals, forts, magazines,

dockyards, military reserves, or for needful public buildings,” but cedes only “concurrent

governmental, judicial, executive and legislative power and jurisdiction.”8 As the Supreme Court

of Virginia has explained:

        It is well settled, however, that the mere ownership of land by the United States
        does not divest a state of its jurisdiction over that land, and that the nature and extent
        of the federal jurisdiction is dependent upon the consent of the state. The United
        States was ceded concurrent jurisdiction by statute . . . land to which it holds title
        within the Commonwealth. Any additional jurisdiction over this land can be
        relinquished only if the Commonwealth executes a deed of cession, and the deed
        must be formally accepted by the United States.

Smith v. Commonwealth, 219 Va. 455, 461, 248 S.E.2d 135, 139 (1978). (citations omitted).

        Of course, as with any other ground for removal, it is the burden of the party seeking

removal on the basis of the federal enclave doctrine to establish that the land in question is a federal

enclave. See, e.g., Hall v. Coca-Cola Co., 2018 U.S. Dist. LEXIS 175384, at *18; Ballard v.



        7
         Although Pratt does not mention the federal enclave doctrine directly, the decision clearly
speaks to it. As one district court has observed:

        Once the state cedes concurrent jurisdiction . . . the rationale for applying
        “federalized” state law as the basis for § 1331 jurisdiction disappears. . . . The
        Fourth Circuit adopted this rationale in Pratt v. Kelly . . . in holding that federalized
        state law does not apply in a negligence suit arising from an automobile accident
        on federal land over which the state had concurrent jurisdiction.

Sylvane v. Whelan, 506 F. Supp. 1355, 1361 (E.D.N.Y. 1981).
        8
          While Virginia Code § 1-400 applies to lands ceded “[o]n and after July 1, 1981,” its
predecessors, including that formerly codified at Virginia Code § 7-19, have provided for the same
rule since at least before 1942, when Defendants assert the Arsenal was ceded to the United States.
See, e.g., Waltrip v. Commonwealth, 189 Va. 365, 369, 53 S.E.2d 14, 16 (1949). (“[The statute]
grants to the United States concurrent jurisdiction over crimes and offenses committed on lands
acquired since March 28, 1936. The ceding of the additional or exclusive jurisdiction is made by
deed by the Commonwealth through the Governor and Attorney General . . . .”).
                                                    9

Case 7:19-cv-00394-MFU Document 20 Filed 07/26/19 Page 9 of 24 Pageid#: 1022
Ameron Int’l Corp., No. 16-cv-06074-JSC, 2016 U.S. Dist. LEXIS 147810, at *7 (N.D. Cal. Oct.

25, 2016); Fuller v. TVA, No. 1:04-cv-113, 2007 U.S. Dist. LEXIS 51238, at *6 (E.D. Tenn. July

13, 2007). Establishing “the existence of federal enclave jurisdiction generally requires a party to

establish three elements.” Hall, 2018 U.S. Dist. LEXIS 175384, at *18 (citing Paul v. United

States, 371 U.S. 245, 265, 267 (1963)). These are (1) that the land was purchased “for the purpose

of erecting forts, magazines, arsenals, dock-yards, or other needful building”; (2) that the state

legislature consented to the federal jurisdiction; and (3) that the United States accepted the

jurisdiction. Id. at *18–19 (quoting Wood v. Am. Crescent Elevator Corp., No. 11-397, 2011 U.S.

Dist. LEXIS 52239, at *6-7 (E.D. La. May 13, 2011)). With respect to the last element and property

acquired after 1940, the federal government must accept jurisdiction in a manner consistent with

40 U.S.C. § 3112 “by filing a notice of acceptance with the Governor of the State or in another

manner prescribed by the laws of the State where the land is situated,” because pursuant to that

statute it “is conclusively presumed that jurisdiction has not been accepted until the Government

accepts jurisdiction over land as provided by [§ 3112].” With respect to all of these elements,

“mere conclusory statements that a piece of land is a federal enclave are not enough to meet

defendant’s burden in a notice of removal.” Id. at *19.

               B.      Defendants Have Failed to Establish that the United States Possesses
                       Exclusive Jurisdiction Over the Arsenal and/or that the Arsenal is a
                       Federal Enclave

       Defendants have failed to overcome their burden to show that federal subject-matter

jurisdiction exists or, more specifically, to show that the United States has exclusive jurisdiction

over the purported enclave, the Arsenal.

       In the time since Defendants removed this action, both counsel for Plaintiff and counsel

for Defendants have had the opportunity to review the evidence submitted in Adams v. Alliant



                                                10

Case 7:19-cv-00394-MFU Document 20 Filed 07/26/19 Page 10 of 24 Pageid#: 1023
Techsystems, Inc., 218 F. Supp. 2d 792, 796 (W.D. Va. 2002), a case in which the Court declined

to reconsider its then-uncontested finding that the Arsenal was a federal enclave.9 This evidence

includes copies of the original 1942 Deed of Cession (“1942 Deed”).10 Based upon that review,

Meadows acknowledges that, in 1942, the United States government apparently obtained exclusive

federal jurisdiction over at least some portions of the Arsenal, including “Building 220.” Yet,

Defendants cannot meet their burden of proving that the Arsenal is a federal enclave by showing

that it became one in 1942; rather, Defendants must show that the Arsenal was still a federal

enclave at the time of the events alleged by Meadows. Thus, Defendants’ sole reliance on Adams,

supra, is fundamentally misplaced, because a case decided in 2002 cannot speak to the status of

the Arsenal as a federal enclave between 2016 and 2017, the timeframe of Meadows’ employment,

at times, within the Arsenal. Indeed, there are factors that call into question whether the Arsenal—

or, more specifically, “Building 220”—was still situated upon a federal enclave in the years

relevant to this action. Such open questions must be resolved in favor of remand. See Palisades

Collections LLC, 552 F.3d at 336.

       First, records generated by the Commonwealth establish that not all of the Arsenal is

subject to exclusive federal jurisdiction. In a Memorandum dated February 16, 1978, attached as




       9
           The question of federal enclave jurisdiction in Adams, however, was somewhat of
ancillary matter because the parties had agreed that the Arsenal was a federal enclave. Indeed, the
plaintiffs in that case had not focused their arguments on the federal enclave doctrine—arguing
against its applicability—“[u]ntil they moved for reconsideration.” Adams, 218 F. Supp. 2d at 795.
Thus, the balance of the opinion addresses other issues; the federal enclave question is subjected
to very little analysis.
        10
           The 1942 Deed, including attachments, is attached to this Memorandum as Exhibit A.
The 1942 Deed is in fact composed of numerous deeds, transferring numerous parcels of land to
the United States Government that would make up, among other properties, at least some part of
the Arsenal. Upon information and belief, and upon counsel for Meadows’ comparison of the 1942
Deed’s maps with current, publicly available maps, the deed ceding the land upon which “Building
220” is situated is at pages 19-26 of the exhibit.
                                                11

Case 7:19-cv-00394-MFU Document 20 Filed 07/26/19 Page 11 of 24 Pageid#: 1024
Exhibit B, Robert D. Perrow, then-Assistant Attorney General, provided a “master list” of federal

enclaves in Virginia, wherein the Arsenal was listed as having the federal government’s exclusive

and proprietary jurisdiction. Consistent with that document, a “Jurisdictional Statement” dated

July 25, 1985, shows that 84.45 acres of the Arsenal are owned by the United States in a

proprietorial capacity. This statement is attached as Exhibit C. As discussed above, proprietary

jurisdiction does not implicate the federal enclave doctrine. Adams, supra, does not discuss, and

Defendants provide no evidence of, what parts of the Arsenal are exclusive or proprietary. It is

entirely possible, then, that “Building 220” is on this acreage of the Arsenal that the United States

does not possess exclusive jurisdiction of.

       Second, the 1942 Deed’s grant of exclusive jurisdiction was not absolute and in perpetuity.

Rather, the deed provided:

       [I]n the event that said lands or any part thereof shall be sold or leased to any
       private individual, or any association or corporation, under the terms of which sale
       or lease the vendee or lessee shall have the right to conduct thereon any private
       industry or business, then the jurisdiction ceded to the United States over any such
       lands so sold or leased shall cease and determine, and thereafter the Commonwealth
       of Virginia shall have all jurisdiction and power she would have had if no
       jurisdiction or power had been ceded to the United States.

See Exhibit A, at 25 (emphasis added). The Commonwealth’s reservation to recoup jurisdiction

under these circumstances was by no means incidental. Virginia Code § 1-401(D), which was

originally enacted by the General Assembly in 1940, see 1940 Va. Acts ch. 422, Item 761-762,

requires such deeds of cession to provide for such a reservation. Indeed, so strong is Virginia’s

policy that the United States not retain exclusive jurisdiction over property it has sold or leased

that any omission of that language from deeds of cession has no effect: See Va. Code § 1-401(D).

(“It is further provided that the reservations provided for in this subsection shall remain effective

even though they should be omitted from any deed executed pursuant to this section.”).



                                                 12

Case 7:19-cv-00394-MFU Document 20 Filed 07/26/19 Page 12 of 24 Pageid#: 1025
       This provision provides, in part, that the United States would lose exclusive jurisdiction

over any part of the Arsenal leased to a company conduct private industry or business thereon;

though the United States would retain ownership, its jurisdiction would be merely proprietary. In

other words, the United States’ position with respect to the land in question would be no different

than an ordinary owner’s. This provision of the 1942 Deed is significant in this action because the

Arsenal participates in the Armament Retooling and Manufacturing Support (“ARMS”) program,

under which space at the Arsenal is leased to private companies. See Declaration of Jeffrey S.

Meadows, a copy of which is attached hereto as Exhibit D. Furthermore, at least one private

company aside from BAE does business in “Building 220” of the Arsenal: General Dynamics

Ordnance and Tactical Systems. See id. Per the terms of the 1942 Deed, which deprives the United

States of exclusive jurisdiction over any leased part of the Arsenal, the Arsenal’s participation in

the ARMS program and the presence of private companies within “Building 220” throw federal

jurisdiction into doubt. Of course, any such doubts regarding the United States’ exclusive

jurisdiction must be resolved in favor of remand. See Palisades Collections LLC, 552 F.3d at 336.11

       In sum, Defendants have not shown that the Arsenal—or, more specifically, “Building

220”—was a federal enclave at a time period relevant to the events alleged by Meadows.

Defendants ask this Court to conclude that Meadows’ claims arose on a federal enclave because

of the jurisdictional status of the Arsenal—or, more specifically, “Building 220”—between 1942

and 2002, when Adams, supra, was decided but not at any time relevant to this action. Defendants,

presumably, would have Meadows prove otherwise. But to require such a showing by Meadows

would obviate Defendants’ burden of proving federal subject-matter jurisdiction in this matter,



       11
          In the alternative, this Court should stay any ruling regarding the Arsenal’s status as a
federal enclave until Meadows has had sufficient time to conduct discovery regarding any sale or
lease of any part of the Arsenal, which may require the issuing of third-party subpoenas.
                                                13

Case 7:19-cv-00394-MFU Document 20 Filed 07/26/19 Page 13 of 24 Pageid#: 1026
thereby turning federal law on its head. See, e.g., Cowling, 321 F. Supp. 3d at 627 (“On a motion

to remand, the burden of establishing federal subject-matter jurisdiction falls on the party seeking

removal to the federal forum, which, in this case, is the Defendants.”). This Court must reject that

approach and, accordingly, remand this action to the Montgomery County Circuit Court, where it

originated and belongs.

        III.    Even if the Arsenal is a Federal Enclave, Meadows Claims Did Not Arise
                Within the Enclave; Therefore, His Claims Did Not Rise Under Federal Law

        For the reasons discussed in Section II, supra, Defendants have not established that the

Arsenal—or, more specifically, “Building 220”—was a federal enclave during the time period

relevant to this action. Even if they had, however, it does not follow that Meadows’ claims, which

are at best tangentially related to the Arsenal, are subject to federal jurisdiction. Rather, removal

is only proper if Meadows’ claims arose in the Arsenal, as “a case arises under federal law when

federal law creates the cause of action asserted.” Flying Pigs, LLC, 757 F.3d at 181. Defendants

brush aside this important jurisdictional matter by asserting that it “is undisputed that Meadows’

claims against BAE arise out of the federal enclave.” (Notice of Removal, ECF No.1, ¶ 15). That

assertion, however, is far from undisputed; it is simply wrong.

        The “[f]ederal enclave doctrine operates as a choice of law doctrine that dictates which law

applies to causes of action arising on [federal enclaves].” Allison, 689 F.3d at 1235. Thus, whether

Meadows’ claims arose in the Arsenal is a choice of law question, in essence, whether the

federalized law of the enclave or the law of the Commonwealth of Virginia applies. In conducting

this inquiry, this Court must refer to Virginia’s choice of law rules because it is situated in Virginia.

See, e.g., Volvo Constr. Equip. N. Am., Inc. v. CLM Equip. Co., 386 F.3d 581, 599 (4th Cir. 2004)

(observing that federal courts apply the forum state’s choice of law rules). In determining what

law applies to a given cause of action, Virginia “adhere[s] to the lex loci delicti, or place of the

                                                   14

Case 7:19-cv-00394-MFU Document 20 Filed 07/26/19 Page 14 of 24 Pageid#: 1027
wrong, standard.” Jones v. R. S. Jones & Assocs., 246 Va. 3, 5, 431 S.E.2d 33, 34 (1993).

“According to the settled rule, ‘the lex loci will govern as to all matters going to the basis of the

right of action itself . . . .’” Id. (quoting Maryland v. Coard, 175 Va. 571, 580–81, 9 S.E.2d 454,

458 (1940)).12

       Defendants appear to take the position that because Meadows, at times, worked on site at

the Arsenal for Defendant BAE, in “Building 220,” his claims necessarily arose in a federal

enclave and thereby became subject to federal jurisdiction. But, as courts have recognized,

“[d]etermining where a given claim ‘arose’ in the context of federal enclave jurisdiction depends

upon the nature of the specific claim at issue.” Cramer v. Logistics Co., 2015 U.S. Dist. LEXIS

4168, *5 (W.D. Tex. Jan. 14, 2015). Accordingly, Meadows’ claims must be considered

separately, in light of Virginia’s choice of law rules, to determine whether they “arose” in the

Arsenal. When Meadows’ allegations are considered in this manner, it is evident that his claims

did not arise in the Arsenal and thus did not arise under the laws of the United States as

“federalized” state law claims. Consequently, this Court lacks subject-matter jurisdiction and, in

keeping with its obligation under 28 U.S.C. § 1447, must remand this action to the Montgomery

County Circuit Court, where it originated and belongs.




       12
           This conclusion follows regardless of whether the Arsenal is a federal enclave or not,
because it is well established that “state laws that existed at the time that the enclave was ceded to
the federal government remain in force.” Allison, 689 F.3d at 1237. Indeed, Defendants rely upon
that attribute of federal enclaves in their respective Motions to Dismiss. (See generally ECF Nos.
4 and 6). Virginia’s choice of law rules were established long before 1942, the date of the deeds
ceding at least parts of the Arsenal to the United States government. See, e.g., Maryland, 175 Va.
at 580–81, 9 S.E.2d at 458; Flowers v. Virginian R. Co., 135 Va. 367, 373, 116 S.E. 672, 674
(1923) (“The accident having occurred in West Virginia, the substantive law of that State is
controlling. This proposition is conceded by counsel on both sides and is well settled.”). Thus,
even if this Court were to adopt the “federalized” choice of law rules of the Arsenal (assuming it
is a federal enclave), the lex loci delicti standard would still apply.


                                                 15

Case 7:19-cv-00394-MFU Document 20 Filed 07/26/19 Page 15 of 24 Pageid#: 1028
               A.      Meadows’ Claims for Defamation and Defamation Per Se Did Not Arise
                       in the Arsenal

       Counts I and II of Meadows’ Amended Complaint are for defamation and defamation per

se, respectively.13 As noted above, the “[f]ederal enclave doctrine operates as a choice of law

doctrine that dictates which law applies to causes of action arising on [federal enclaves],” Allison,

689 F.3d at 1235, and whether this Court adopts the choice of law rules of the forum state (as

Meadows maintains it should) or the Arsenal (assuming it is a federal enclave), the applicable law

is that of the “lex loci delicti, or place of the wrong.” Jones, 246 Va. at 5, 431 S.E.2d at 34. “In

defamation actions, the place of the harm has traditionally been considered to be the place where

the defamatory statement was published, i.e., seen or heard by non-parties.” Wells v. Liddy, 186

F.3d 505, 521-522 (4th Cir. 1999). ”With respect to defamation claims involving email,

the place of publication is deemed to be the place where the email was received (i.e., opened and

read).” Galustian v. Peter, 561 F. Supp. 2d 559, 565 (E.D. Va. 2008); see also

Edwards v. Schwartz, No. 7:18-cv-378, 2019 U.S. Dist. LEXIS 45553, at *64 (W.D. Va. Mar. 19,

2019) (“In defamation cases, Virginia courts apply the substantive law of the state where the

defamatory statements were first published. . . . When the alleged defamation is executed

via email correspondence, the place of publication is dictated by the place where the email was

opened and read.”) (citations omitted).

       The bulk of Meadows’ defamation claims arise from BAE’s initial July 25, 2017,

disclosure to the DOD. This was made to the DOD’s Office of the Inspector General, located

physically in Alexandria, Virginia.14 Meadows also alleges that the statements made by BAE in



       13
           Because the same analysis for the purposes of removal and remand applies to both
claims, Meadows will discuss these claims together as defamation.
        14
            See Contact, Department of Defense Office of Inspector General,
https://www.dodig.mil/Contact/ (last accessed July 16, 2019).
                                                 16

Case 7:19-cv-00394-MFU Document 20 Filed 07/26/19 Page 16 of 24 Pageid#: 1029
follow-up email correspondence to the DON in August and December of 2017 were defamatory.

These were sent via email to Michael J. Woods of the DON’s Acquisition Integrity Office, located

physically in Washington, D.C. (See Amended Complaint, Ex. E). There is obviously no federal

question jurisdiction over state law claims arising in the Commonwealth itself. Likewise, there is

no federal question jurisdiction over civil claims arising under the laws of Washington, D.C. See,

e.g., United States v. Perez, 488 F.2d 1057, 1059 n.3 (4th Cir. 1974) (observing that the Court

Reorganization Act, 28 U.S.C. § 1363, “divest[ed] federal district courts of jurisdiction over

local civil matters in the District of Columbia, e.g., under 28 U.S.C. § 1331, the general federal

question jurisdictional provision”); CareFirst, Inc. v. Taylor, 235 F. Supp. 3d 724, 736 (D. Md.

2017) (“Congress has specified, however, that ‘laws applicable exclusively to the District of

Columbia’ do not constitute ‘laws of the United States’ for purposes of § 1331 jurisdiction.”).

        Although it cannot be said with one-hundred percent certainty, it is probable that these

defamatory statements were published in Alexandria, Virginia, and Washington, D.C.,

respectively. Cf. Edward, 2019 U.S. Dist. LEXIS 45553, at *65 ( “Here, because Virginia is where

Virginia Tech maintains its principal place of business, and because the email containing the Letter

was sent to a Virginia Tech administrator, it is . . . ‘probable’ that publication occurred in Virginia.

Therefore, this court applies the relevant Virginia law governing defamation.”). In any event, it is

certain that none of BAE’s statements to the DOD or DON were published, made, opened, or

received at the Arsenal, the only federal enclave alleged by Defendants.

        In sum, Meadows’ defamation claims did not arise under the purported “federalized” law

of the Arsenal—or, for that matter, under any federal law at all. Therefore, this Court lacks subject-

matter jurisdiction over Meadows’ defamation claims and must remand this action to the

Montgomery County Circuit Court. To the extent this Court finds that it has subject-matter



                                                  17

Case 7:19-cv-00394-MFU Document 20 Filed 07/26/19 Page 17 of 24 Pageid#: 1030
jurisdiction over any of Meadows’ other claims, this Court must sever Meadows’ claims for

defamation and remand those claims to the Montgomery County Circuit Court, pursuant to 28

U.S.C. § 1441(c).(2).

                B.      Meadows’ Claim for Wrongful Discharge Did Not Arise in the Arsenal

        Count III of Meadows’ Amended Complaint is for wrongful discharge, a cause of action

in Virginia recognized by Bowman v. State Bank of Keysville, 229 Va. 534, 331 S.E.2d 797 (1985).

As noted above, the “[f]ederal enclave doctrine operates as a choice of law doctrine that dictates

which law applies to causes of action arising on [federal enclaves],” Allison, 689 F.3d at 1235, and

whether this Court adopts the choice of law rules of the forum state (as Meadows maintains it

should) or the Arsenal (assuming it is a federal enclave), the applicable law is that of the “lex

loci delicti, or place of the wrong.” Jones, 246 Va. at 5, 431 S.E.2d at 34. “The place of the wrong

for purposes of this rule is the ’place where the last event necessary to make an actor liable for an

alleged tort takes place.’” Hagan v. Feld Entm’t, Inc., 365 F. Supp. 2d 700, 707 (E.D. Va. 2005)

(quoting Insteel Indus. v. Costanza Contracting, 276 F. Supp. 2d 479, 486 (E.D. Va. 2003)). With

respect to wrongful discharge, the last event necessary is the discharge itself. See id. (“Plaintiff

was discharged from his employment with Feld while in California. . . . [T]hus, the wrong occurred

in California and the proper substantive law to apply to that claim is California law.”).; accord

Aiken v. Emp'r Health Servs., No. 95-3196, 1996 U.S. App. LEXIS 6060, at *7 (10th Cir. Mar. 26,

1996) (holding, in a wrongful discharge action, that because the plaintiff received his termination

notice “at a clinic in Missouri,” the place of the wrong was Missouri and thus Missouri law applied

as to that claim).15



        15
         Aiken was appealed from a district court sitting in Kansas; therefore, the Tenth Circuit
applied Kansas’ choice of law rule, which “follows the lex loci delicti approach of the First
Restatement, which means the law of the ‘place of the wrong’ controls.” Id.
                                                 18

Case 7:19-cv-00394-MFU Document 20 Filed 07/26/19 Page 18 of 24 Pageid#: 1031
       BAE (the defendant against whom this claim is asserted) discharged Meadows on June 23,

2017, by a letter that he received at his home in Montgomery County, Virginia, ostensibly for

Meadows’ purported violation of BAE’s conflict of interest disclosure policy and purported

violation of BAE’s timekeeping policy. These were, in reality, mere pretexts, as BAE only fired

Meadows after he continually refused to engage in corporate espionage against his other employer

(whom he had disclosed to BAE), Orbital ATK. It is here, at his home in Montgomery County,

Virginia—unquestionably not a federal enclave—where Meadows was discharged, as it is the

place where he received notice of his discharge, the last event necessary to complete the tort of

wrongful discharge. See, e.g., Milton v. IIT Research Inst., 138 F.3d 519, 522 (4th Cir. 1998) (“The

wrong in this case, the injury of which Milton complains, is his discharge. This injury

unquestionably occurred in Maryland, where Milton had his office and where his dismissal was

communicated to him.” (emphasis added)); cf. Stuckstede v. NJVC LLC, No. 4:09CV0663 JCH,

2009 U.S. Dist. LEXIS 103578, at *5-8 (E.D. Mo. Nov. 5, 2009) (rejecting plaintiff’s argument

that wrongful discharge action arose at his home where he received a discharge letter because the

plaintiff did “not allege in his Complaint that his discharge occurred at his home”).

       Defendants’ Notice of Removal cites California cases for a contrary proposition—that it is

where the employee was employed, not where he or she was discharged, that determines where a

claim for wrongful discharge arises. See, e.g., Powell v. Tessada & Assocs., 2005 U.S. Dist. LEXIS

46922, at *7 (N.D. Cal. 2005).; Lockhart v. MVM, Inc., 175 Cal. App. 4th 1452, 97 Cal.Rptr.3d

206, 212 (Ct. App.2d Dist. Cal. 2009).; Taylor v. Lockheed Martin Corp., 78 Cal.App.4th 472,

481, 92 Cal. Rptr. 2d 873 (Ct. App.2d Cal. Dist. 2000). These cases are not only distinguishable,

but simply have no application to a federal court applying the law of Virginia (which, with respect

to choice of law rules, is identical to that of the purported enclave, the Arsenal).



                                                  19

Case 7:19-cv-00394-MFU Document 20 Filed 07/26/19 Page 19 of 24 Pageid#: 1032
       In Taylor, the plaintiff was on paid suspension when he was discharged, and argued that

his wrongful discharge claim therefore arose outside the enclave. The Court of Appeal of

California rejected this argument (which was raised for the first time on appeal), but its analysis

offers little insight into the court’s reasoning. The court merely observed: “The fortuity of a paid

suspension before his discharge does not mean that [the plaintiff] ever worked for Lockheed

outside the enclave or that his employment claims arose elsewhere.” 78 Cal.App.4th 472, 481, 92

Cal. Rptr. 2d 873. Powell and Lockhart, supra, simply followed Taylor’s holding.

       The holdings of these cases, however, may be explained by reference to California’s choice

of law rules, which are significantly different than Virginia’s. Unlike the lex loci delicti standard,

which has a fairly straightforward application, “California follows a three-step ‘governmental

interest analysis’ to address conflict of laws claims,” in which (1) the court determines whether

the laws of the different jurisdictions are “materially different”; (2) if so, the court “determine[s]

what interest, if any, each [jurisdiction] has in having its own law applied to the case”; and (3) if

the interests are equal, “the court take[s] the final step and select[s] the law of the [jurisdiction]

whose interests would be ‘more impaired’ if its law were not applied.” Wash. Mut. Bank v.

Superior Court, 24 Cal. 4th 906, 919-20, 103 Cal. Rptr. 2d 320, 330-31, 15 P.3d 1071, 1080-81

(2001). As the place of wrong is of little-to-no relevance to California’s choice of law analysis, it

is unsurprising that the Taylor, Powell, and Lockhart courts gave little weight to where the plaintiff

was discharged in determining where the plaintiff’s claims arose. By contrast, in Virginia, the

place where the plaintiff was discharged—the last event necessary for a claim of wrongful

discharge—begins and ends the analysis.

       In sum, because the place of wrong—the lex loci delicti—was not the Arsenal, Meadows’

claim for wrongful discharge did not arise in the Arsenal and thus did not arise under federal law.



                                                 20

Case 7:19-cv-00394-MFU Document 20 Filed 07/26/19 Page 20 of 24 Pageid#: 1033
Consequently, this Court lacks subject-matter jurisdiction over Meadows’ claim for wrongful

discharge. To the extent this Court finds that it has subject-matter jurisdiction over any of

Meadows’ other claims, this Court must sever Meadows’ claim for wrongful discharge and remand

this claim to the Montgomery County Circuit Court, pursuant to 28 U.S.C. § 1441(c)(2).

                C.      Meadows’ Claims for Common Law Conspiracy and Business
                        Conspiracy Did Not Arise in the Arsenal

        Counts IV and V of Meadows’ Amended Complaint are for common law conspiracy and

business conspiracy pursuant to Virginia Code § 18.2-500.16 As noted above, the

“[f]ederal enclave doctrine operates as a choice of law doctrine that dictates which law applies to

causes of action arising on [federal enclaves],” Allison, 689 F.3d at 1235, and whether this Court

adopts the choice of law rules of the forum state (as Meadows maintains it should) or the Arsenal

(assuming it is a federal enclave), the applicable law is that of the “lex loci delicti, or place of the

wrong.” Jones, 246 Va. at 5, 431 S.E.2d at 34. “The place of the wrong for purposes of this rule is

the ’place where the last event necessary to make an actor liable for an alleged tort takes place.’”

Hagan, 365 F. Supp. 2d AT 707 (E.D. Va. 2005) (quoting Insteel Indus., 276 F. Supp. 2d at 486).

“When determining what [jurisdiction’s] law is dictated by lex loci delicti with respect to

conspiracy, the place of the wrong is the place of the first causally-related injury because the first

legal injury produced by an alleged business conspiracy is the last act necessary for

liability.” Hilb Rogal & Hobbs Co. v. Rick Strategy Partners, Inc., Civil Action No. 3:05cv355,

2006 U.S. Dist. LEXIS 96056, at *19-20 (E.D. Va. Feb. 10, 2006), aff’d, 2007 U.S. App. LEXIS

9332 (4th Cir. Apr. 24, 2007).




        16
         Because the same analysis for the purposes of removal and remand applies to both
claims, Meadows will discuss these claims together as conspiracy.
                                                  21

Case 7:19-cv-00394-MFU Document 20 Filed 07/26/19 Page 21 of 24 Pageid#: 1034
       BAE and Orbital ATK conspired to discharge Meadows from his respective employment

with each company on false “conflict of interest” grounds. (See Amended Complaint ¶ 175). These

false grounds later served, in part, as the basis for BAE’s defamatory communications to the DOD

and DON. The injuries that Meadows suffered as a result of this conspiracy, including those to his

reputation, trade, business, or profession, clearly occurred outside the Arsenal because, by the time

Meadows was injured, he was no longer maintaining any physical presence at the Arsenal at all.

Furthermore, the conspiracy involved BAE and Orbital ATK acting in concert, and Meadows was

never employed by Orbital ATK at the Arsenal; thus, none of Orbital ATK’s actions took place

within the purported federal enclave. Accordingly, Meadows’ claims for conspiracy did not arise

in the Arsenal and thus did not arise under federal law. Consequently, this Court lacks subject-

matter jurisdiction over Meadows’ claim for wrongful discharge. To the extent this Court finds

that it has subject-matter jurisdiction over any of Meadows’ other claims, this Court must sever

Meadows’ claims for conspiracy and remand those claims to the Montgomery County Circuit

Court, pursuant to 28 U.S.C. § 1441(c)(2).

       IV.     Remand is Required Because this Court Lacks subject-matter jurisdiction

       As the foregoing demonstrates, Defendants’ Notice of Removal does not adequately prove

that the Arsenal—or, more specifically, “Building 220”— is a federal enclave. Even if this Court

were to accept that the Arsenal is a federal enclave, Meadows’ claims are, at best, only tangentially

related to the Arsenal; they did not arise there and thus did not arise under federal law. The

inescapable conclusion that follows is that this Court lacks subject-matter jurisdiction under 28

U.S.C. § 1331.17 Accordingly, this Court must remand this action back to the Montgomery County




       17
          Nor does this Court have subject-matter jurisdiction under 28 U.S.C. § 1332 (diversity),
a position which, rightfully, Defendants do not take.
                                                 22

Case 7:19-cv-00394-MFU Document 20 Filed 07/26/19 Page 22 of 24 Pageid#: 1035
Circuit Court from whence it was removed. See 28 U.S.C. § 1447 (““If at any time before final

judgment it appears that the district court lacks subject-matter jurisdiction, the case shall be

remanded.”). To the extent this Court finds that one or more of Meadows’ claims are subject to

federal subject-matter jurisdiction, but that one or more of Meadows’ claims are not subject to

federal subject-matter jurisdiction, this Court must sever and remand those claims pursuant to 28

U.S.C. § 1441(c)(2).

                                        CONCLUSION

       For the foregoing reasons, Plaintiff Jeffrey S. Meadows respectfully requests that this Court

grant his Motion to Remand, remand this action to the Montgomery County Circuit Court, award

reasonable costs and legal fees, and order such other and further relief as the Court deems proper.

                                             Respectfully submitted,

                                             JEFFREY S. MEADOWS

                                             By: /s/Daniel J. Martin
                                                            Of Counsel

John R. Thomas, Jr. (VSB #75510)
Hafemann Magee & Thomas, LLC
11 Franklin Road, SW
P.O. Box 8877
Roanoke, Virginia 24014
(540) 759-1660 (telephone)
(843) 645-6530 (facsimile)
jt@fed-lit.com

John P. Fishwick, Jr. (VSB #23285)
Monica L. Mroz (VSB #65766)
Carrol M. Ching, Esquire (VSB #68031)
Daniel J. Martin (VSB #92387)
Fishwick & Associates PLC
30 Franklin Road, Suite 700
Roanoke, Virginia 24011
(540) 345-5890 (telephone)
(540) 345-5789 (facsimile)
John.fishwick@fishwickandassociates.com

                                                23

Case 7:19-cv-00394-MFU Document 20 Filed 07/26/19 Page 23 of 24 Pageid#: 1036
Monica.mroz@fishwickandassociates.com
Carrol.Ching@fishwickandassociates.com
Daniel.martin@fishwickandassociates.com

Counsel for Plaintiff

                                   CERTIFICATE OF SERVICE

          I hereby certify that on July 26, 2019, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send a notification of such filing to all counsel of

record.



                                                         By:    /s/Daniel J. Martin
                                                         Daniel J. Martin (VSB #92387)
                                                         Fishwick & Associates PLC
                                                         30 Franklin Road, Suite 700
                                                         Roanoke, Virginia 24011
                                                         (540) 345-5890 (telephone)
                                                         (540) 345-5789 (facsimile)
                                                         Daniel.martin@fishwickandassociates.com




                                                   24

Case 7:19-cv-00394-MFU Document 20 Filed 07/26/19 Page 24 of 24 Pageid#: 1037
